Exhibit 10.10

ADEPT TECHNOLOGY INC.

CHANGE IN CONTROL PLAN FOR EQUITY AWARDS

Section 1. Introduction

This Adept Technology Inc. Change in Control Plan for Equity Awards, as may be
amended from time to time (the “Plan”) is effective as of January 14, 2014 (the
“Effective Date”). The purpose of the Plan is to provide for the treatment of
outstanding Equity Awards of Adept Technology Inc. (the “Company”) or one of its
subsidiaries in connection with a Change in Control.

Section 2. Definitions

For purposes of the Plan, the following terms are defined as follows:

(a) “2003 Plan” means the Adept Technology, Inc. 2003 Stock Option Plan.

(b) “2005 Plan” means the Adept Technology, Inc. 2005 Equity Incentive Plan.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means, except as otherwise defined in an employment agreement or
other written agreement between an Eligible Individual and the Company dated on
or after the Effective Date (which definition would control in the event of any
conflict with the definition in this Section 2(d)) each of the following as
determined by the Board, (i) willful and repeated failure to perform duties or
contravention in any material respect of specific written lawful directions
related to a material duty or responsibility which is directed to be undertaken
by the Board or the person to whom the Participant reports (other than due to
physical or mental illness); (ii) conviction of guilty or nolo contendere plea
to, a misdemeanor which is materially and demonstrably injurious to the Company
or any felony; (iii) commission of an act, or a failure to act, that constitutes
fraud, gross negligence or willful misconduct (including without limitation,
embezzlement, misappropriation or breach of fiduciary duty resulting or
intending to result in personal gain at the expense of the Company); and
(iv) violation of any applicable laws, rules or regulations or failure to comply
with the ongoing confidentiality, non-solicitation and non-competition
obligations to the Company, corporate code of business conduct or other material
policies of the Company in connection with or during performance of the Eligible
Individual’s duties to the Company that could, in the Committee’s opinion, cause
material injury to the Company, which violation, if curable, is not cured within
thirty (30) days after notice thereof to the Eligible Individual.

(e) “Change in Control” means, unless the Committee or the Board provides
otherwise, the occurrence of any of the following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the



--------------------------------------------------------------------------------

“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (i) the
then outstanding Shares (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions will not constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company or (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company;

(ii) In any 12-month period, the individuals who, as of the beginning of the
12-month period, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board will be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries (in each case, not related to an insolvency proceeding,
bankruptcy or liquidation of the Company); or

(iv) The sale or other disposition of all or substantially all of the assets of
the Company to any Person, other than a transfer to any corporation or other
Person of which a majority of its voting power or its voting equity securities
or equity interest is owned, directly or indirectly, by the Company.

(f) “Committee” means the Compensation Committee of the Board or another
committee of two or more directors as established by the Board.

(g) “Eligible Individual” means any employee of the Company or any of its
subsidiaries who, at the time of a Change in Control, is subject to any
outstanding Equity Award and has executed and delivered to the Company a
proprietary information agreement (including confidentiality, non-solicitation
and non-competition agreements), code of business conduct and employee handbook
in such form as used by the Company.

(h) “Equity Award” means any equity-based award granted to an employee pursuant
to the Company’s Equity Plans on or prior to the date hereof, and unless
otherwise determined by the Compensation Committee, after the date hereof but
prior to a Change in Control.

(i) “Equity Plans” means the Company’s 2003 Plan and 2005 Plan.

 

2



--------------------------------------------------------------------------------

(j) “Involuntary Termination” means any termination of the Eligible Individual’s
employment with the Company by the Company for any reason other than Cause or
the Eligible Individual’s death or disability.

(k) “Shares” means shares of the Company’s common stock, par value $0.001,
subject to adjustment as provided in the Equity Plans.

(l) “Termination Date” means the date on which the Eligible Individual’s
employment with the Company terminates.

Section 3. Plan Benefits

(a) Assumption or Replacement of Equity Awards by Successor. In the event of a
Change in Control, any surviving entity or acquiring entity (a “Successor”) may
provide for the assumption, conversion or replacement of any outstanding Equity
Awards granted under the Equity Plans, which assumption, conversion or
replacement will preserve the economic value of such equity awards, including
without limitation, the aggregate exercise price and ratio of exercise price to
stock price. In the alternative, the Company or any Successor may substitute
equivalent equity awards or provide substantially similar consideration to the
Eligible Individuals as was provided to stockholders (after taking into account
the existing provisions of the Equity Awards). The Company or any Successor may
also issue, in place of outstanding Shares of the Company held by an Eligible
Individual, substantially similar shares or other property subject to repurchase
rights no less favorable to such Eligible Individual. The Committee shall
determine whether any such assumption, conversion, replacement or substitution
by a Successor meets the requirements of this Section 3(a).

(b) Conversion of Performance-Based Awards. Upon the occurrence of a Change in
Control, each Eligible Individual who remains employed at the time of the Change
in Control shall, with respect to all outstanding, unvested Equity Awards that
are subject to performance-based vesting criteria that are held by such Eligible
Individual immediately prior to a Change in Control, be converted into
time-based awards that shall vest based upon a reasonable time or service-based
vesting criteria as determined by the Committee prior to the Change in Control
in its sole discretion but not extending beyond the original expiration date of
such Equity Awards.

(c) Accelerated Vesting of Equity Awards Upon an Involuntary Termination
Following a Change in Control. In the event of an Involuntary Termination within
twelve (12) months following a Change in Control, all outstanding Equity Awards
held by the Eligible Individual on the Termination Date (including awards that
are subject only to time and service-based vesting criteria and awards that
prior to the Change in Control were subject to performance-based vesting
criteria), shall become immediately and fully vested and, to the extent
applicable, exercisable, and, to the extent applicable, any restrictions or
conditions on such awards shall immediately lapse, subject to, except as
otherwise required by applicable law, the Eligible Individual executing a
general waiver and release of claims in favor of the Company and its affiliates
in a form provided by the Company (a “Release”) with such release becoming
effective in accordance with its terms.

 

3



--------------------------------------------------------------------------------

(d) Accelerated Vesting of Equity Awards Upon a Change in Control. If, upon the
occurrence of a Change in Control the surviving entity does not assume, replace
or substitute with equivalent awards in the manner contemplated in Section 3(a)
(as determined by the Committee prior to the Change in Control in its sole
discretion) and/or as a result of which the common stock of the Successor into
which the unvested Equity Awards are contemplated to be converted or replaced
will not be traded on any public securities market (unless otherwise determined
by the Committee), all of the outstanding Equity Awards held by an Eligible
Individual, including Equity Awards subject to performance-based vesting, held
by such Eligible Individual shall become vested and, to the extent applicable,
exercisable as of immediately prior to such Change in Control.

Section 4. Limitations on Benefits

(a) Excise Taxes. In the event that any benefits payable to an Eligible
Individual pursuant to the Plan (“Payments”) (i) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code, as amended (the
“Code”), and (ii) but for this Section 4(a) would be subject to the excise tax
imposed by Section 4999 of the Code, or any comparable successor provisions (the
“Excise Tax”), then the Eligible Individual’s Payments hereunder shall be either
(a) provided to the Eligible Individual in full, or (b) provided to the Eligible
Individual as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
when taking into account applicable federal, state, local and foreign income and
employment taxes, the Excise Tax, and any other applicable taxes, results in the
receipt by the Eligible Individual, on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be taxable under the Excise Tax, as determined by the Company with the input
of accounting advisors and confirmed by the Committee. In the event that the
payments and/or benefits are to be reduced pursuant to this Section 4(a), such
payments and benefits shall be reduced such that the reduction of compensation
to be provided to Eligible Individual as a result of this Section 4(a) is
minimized. In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A (as defined below) and where
two economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero. For purposes of making the calculations required by this Section 4, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code, and other applicable legal authority.
The Company and the applicable Eligible Individual shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 4(a).

(b) Section 409A Compliance.

(i) This Plan is intended to comply with the requirements of Section 409A of the
Code and the regulations and guidance promulgated thereunder (“Section 409A”) or
an exemption from Section 409A. The Company shall undertake to administer,
interpret, and construe this Plan in a manner that does not result in the
imposition on an Eligible Individual of any additional tax, penalty, or interest
under Section 409A; provided, however, in no event shall the Company be liable
to the Eligible Individual for or with respect to

 

4



--------------------------------------------------------------------------------

any taxes, penalties or interest which may be imposed upon the Eligible
Individual pursuant to Section 409A. Each payment under this Plan shall be
treated as a separate payment for purposes of Section 409A.

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Plan providing for the payment of any amounts
or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(iii) Notwithstanding anything herein to the contrary, in the event that an
Eligible Individual is a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provision of any benefit (whether under this Plan or otherwise) that is
considered deferred compensation under Section 409A payable on account of a
“separation from service,” and that is not exempt from Section 409A as
involuntary separation pay or a short-term deferral (or otherwise), to the
extent necessary to avoid the imposition of excise taxes under Section 409A,
such payment or benefit shall be made or provided at the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of the Eligible Individual or (B) the date of
the Eligible Individual’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 4(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Eligible Individual in a lump sum without interest, and any remaining payments
and benefits due under this Plan shall be paid or provided in accordance with
the normal payment dates specified for them herein.

(iv) With respect to any Equity Award that constitutes a “nonqualified deferred
compensation plan” within the meaning of Section 409A, notwithstanding anything
in this Plan or the applicable award agreement to the contrary, the settlement
of each such award (to the extent accelerated as a result of the application of
Section 3 hereof) shall not occur until the earliest of (A) the Change in
Control if such Change in Control constitutes a “change in the ownership of the
corporation,” a “change in effective control of the corporation” or a “change in
the ownership of a substantial portion of the assets of the corporation,” within
the meaning of Section 409A(a)(2)(A)(v) of the Code, (B) the date such award
would otherwise be settled pursuant to the terms of the applicable award
agreement and (C) the applicable Termination Date. Moreover, if the Company
determines in good faith that any provision (or part thereof) of this Plan shall
be disregarded and have no force or effect and the payment schedule shall be
governed by the applicable provision of the applicable employment agreement or
equity award agreement.

Section 5. Right To Interpret Plan; Amendment and Termination

(a) Exclusive Discretion. The Committee will have the exclusive discretion and
authority to establish rules, forms, and procedures for the administration of
the Plan and to construe and interpret the Plan and to decide any and all
questions of fact, interpretation, definition, computation or administration
arising in connection with the operation of the Plan,

 

5



--------------------------------------------------------------------------------

including, but not limited to, the eligibility to participate in the Plan and
amount of benefits paid under the Plan. The rules, interpretations, computations
and other actions of the Committee will be binding and conclusive on all
persons.

(b) Amendment or Termination.

(i) Prior to the occurrence of a Change in Control, the Board or the Committee
may amend or terminate the Plan at any time and from time to time. Termination
or amendment of the Plan shall not affect any obligation of the Company under
the Plan, which has accrued upon or after a Change in Control and is unpaid as
of the effective date of the termination or amendment.

(ii) From and after the occurrence of a Change in Control, no provision of the
Plan shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by the Eligible Individual and by
an authorized officer of the Company (other than the Eligible Individual).

(iii) Notwithstanding anything herein to the contrary, the Board or the
Committee may amend the Plan (which amendment shall be effective upon its
adoption or at such other time designated by the Board or the Committee, as
applicable) at any time as may be necessary to comply with any law or
regulation, including, but not limited to, to avoid the imposition of any
additional taxes or penalties under Section 409A.

Section 6. No Implied Employment Contract

The Company and each Eligible Individual acknowledge that each Eligible
Individual’s employment is and shall continue to be at-will, as defined under
applicable law, and that the Plan shall not be deemed a contract of employment.
If an Eligible Individual’s employment terminates for any reason other than an
Involuntary Termination upon or following a Change in Control, the Eligible
Individual shall not be entitled to any benefits, damages, awards or
compensation under Section 3 of the Plan, but may be entitled to payments or
benefits in accordance with the Company’s other established employee plans and
practices or pursuant to other agreements with the Company.

Section 7. Successors

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or equity
will assume the obligations under the Plan and agree expressly to perform the
obligations under the Plan in the same manner and to the same extent as the
Company would be required to perform such obligations in the absence of a
succession. For all purposes under the Plan, the term “Company” will include any
successor to the Company’s business and/or equity which executes and delivers
the assumption agreement described in this Section 7(a) or which becomes bound
by the terms of the Plan by operation of law or otherwise.

(b) Eligible Individual’s Successors. The terms of the Plan and all rights of
the Eligible Individual hereunder will inure to the benefit of, and be
enforceable by, the Eligible Individual’s personal or legal representatives,
executors, committees, successors, heirs, distributees, devisees and legatees.

 

6



--------------------------------------------------------------------------------

Section 8. Basis Of Payments To And From Plan

The Plan is intended to be an unfunded plan. Eligible Individuals are and shall
at all times be general creditors of the Company with respect to their Equity
Awards after an obligation hereunder is accrued upon or after a Change in
Control. If the Committee or the Company chooses to set aside funds in a trust
or otherwise for the payment of Equity Awards under the Plan, such funds shall
at all times be subject to the claims of the creditors of the Company in the
event of its bankruptcy or insolvency.

Section 9. Miscellaneous

(a) Notice. Notices and all other communications contemplated by the Plan will
be in writing and will be deemed to have been duly given either (i) when
personally delivered or sent by facsimile or other electronic transmission
(including e-mail) or (ii) five (5) days after being mailed by U.S. registered
or certified mail, return receipt requested and postage prepaid. In the case of
the Eligible Individual, mailed notices shall be addressed to him or her at the
home address or facsimile number or e-mail address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices or notices sent by facsimile shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its
Corporate Secretary.

(b) No Waiver. The failure of a party to insist upon strict adherence to any
term of the Plan on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of the Plan.

(c) Severability. In the event that any one or more of the provisions of the
Plan shall be or become invalid, illegal or unenforceable in any respect or to
any degree, the validity, legality and enforceability of the remaining
provisions of the Plan shall not be affected thereby. The parties intend to give
the terms of the Plan the fullest force and effect so that is any provision
shall be found to be invalid or unenforceable, the court reaching such
conclusion may modify or interpret such provision in a manner that shall carry
out the parties’ intent and shall be valid and enforceable.

(d) Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof or to affect the
meaning thereof.

(e) Governing Document. Unless explicitly stated otherwise in a written
agreement or document dated on or after the Effective Date, all Equity Awards
shall be subject to the terms and conditions set forth in this Plan. For the
avoidance of doubt, all Equity Awards granted prior to the Effective Date are
subject to the terms and conditions of this Plan.

(f) Arbitration of Disputes. Section 23 of the 2005 Plan is incorporated herein
and shall govern any disputes arising under or in connection with this Plan.

 

7



--------------------------------------------------------------------------------

(g) Creditor Status of Eligible Individuals. In the event that any Eligible
Individual acquires a right to receive payments from the Company under the Plan
such right shall be no greater than the right of any unsecured general creditor
of the Company.

(h) Facility of Payment. If it shall be found that (i) an Eligible Individual
entitled to receive any payment under the Plan is physically or mentally
incompetent to receive such payment and to give a valid release therefor, and
(ii) another person or an institution is then maintaining or has custody of such
Eligible Individual, and no guardian, committee, or other representative of the
estate of such person has been duly appointed by a court of competent
jurisdiction, the payment may be made to such other person or institution
referred to in (ii) above, and the release shall be a valid and complete
discharge for the payment.

(i) Withholding Taxes. The Company may withhold from any amounts payable under
the Plan such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation and make all payments under this
Plan net of any federal, state and local taxes net of any amounts required to be
paid or withheld.

 

8